Citation Nr: 0905236	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected 
cervical spine degenerative disc disease without 
radiculopathy, evaluated as 10 percent disabling for the 
period prior to June 27, 2008, and evaluated as 20 percent 
for the period from June 27, 2008.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to November 
1971, from February 1983 to May 1983, and from September 1984 
to October 1985.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.

The Board remanded the Veteran's appeal in March 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2008 rating decision subsequent to the Board 
remand, the Appeals Management Center (AMC) increased the 
evaluation for the service-connected cervical spine 
disability from 10 to 20 percent disabling effective June 27, 
2008.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993), 
the veteran will generally be presumed to be seeking the 
highest rating available, and it follows that a partial grant 
of an increased rating does not terminate an appeal.  

 
FINDINGS OF FACT

1.  For the period prior to June 27, 2008, the Veteran's 
service-connected cervical spine degenerative disc disease 
without radiculopathy is manifested by forward flexion of 0 
to 45 degrees.  Combined range of motion is greater than 170 
degrees and there is no evidence of incapacitating episodes.  

2.  Since June 27, 2008, the Veteran's service-connected 
cervical spine degenerative disc disease without 
radiculopathy has been manifested by forward flexion from 0 
to 32 degrees.  Favorable ankylosis of the cervical spine is 
not shown and there is no evidence of incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected, cervical spine degenerative 
disc disease without radiculopathy for the period prior to 
June 27, 2008, have not been met.  38 U.S.C.A. § 1155, 5103, 
5103a, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5242, and 5243 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected, cervical spine degenerative 
disc disease without radiculopathy since June 27, 2008 have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5242, and 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Substantially compliant notice was sent in an April 2008 
letter.  While the timing of the notice was inadequate, the 
claim was readjudicated in a September 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, afforded the Veteran 
examinations, provided the Veteran an opportunity to give 
testimony before the regional office, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 20 percent for his service-connected 
cervical spine disability.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  
38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
appropriate for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent evaluation is appropriate for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine.  Note (1) requires an 
evaluation of any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5242.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Discussion

The Veteran submitted a claim for increase in October 2004.  
In the January 2005 rating decision on appeal, the RO denied 
the Veteran's claim for an increased rating in excess of 10 
percent for a cervical spine disability.  In the September 
2008 rating decision, the rating was increased to 20 percent 
disabling, effective June 27, 2008. 

The Veteran underwent a VA examination in November 2004.  At 
the time of the examination, the Veteran reported that his 
neck has progressively worsened over the past 12 years.  He 
further complained of constant neck pain associated with 
flare-ups which occur every two weeks and persist for 45 to 
60 minutes.  The Veteran stated that his neck pain is usually 
accompanied by numbness in the tips of his fingers.  He also 
reported occasional stiffness of his neck, increased fatigue, 
and lack of endurance, specifically when he awakes in the 
morning.  The Veteran explained that the movement of his neck 
muscles and stretching exercises help to alleviate some of 
his pain.  The Veteran has not been employed for two years, 
however, stated that he was a mechanic supervisor for most of 
his life and denied having incapacitating episodes due to his 
neck condition. 

On physical examination, the Veteran's range of motion 
revealed forward flexion of 0 to 45 degrees with some 
discomfort.  Lateral flexion to the right and left was 0 to 
40 degrees, also with some discomfort.  Rotation was 0 to 60 
degrees, again, with discomfort.  Range of motion on 
extension was not reported.  The examiner noted no pain to 
deep palpation on the posterior aspect of the neck; no muscle 
spasm was noted.  

Following physical examination, the examiner noted that 
neither the claims file nor any medical records were 
available for review.  The examiner estimated that, during 
acute flare-ups of neck pain, there was going to be "at 
least 50 percent reduction" of flexion, but the examiner 
could not provide exact degrees.  The examiner also estimated 
that, during acute flare-ups, there was going to be mild 
functional impairment due to the Veteran's neck condition, 
however, he did not consider the Veteran to have any 
functional impairment due to his neck condition.  The 
diagnoses were symptomatic severe degenerative disc disease 
of the cervical spine, without radiculopathy, and bilateral 
hand carpal tunnel syndrome, not secondary to the neck 
condition.  

The Veteran underwent a second VA examination in March 2006.  
At the time of the examination, the Veteran reported that he 
experienced neck pain approximately two times per week.  He 
indicated that he does not wear a neck brace, nor does he 
take any medication for his neck disability.  He stated that 
he has occasional flare-ups, however, they do not affect his 
range of motion.  He further contended that he has occasional 
stiffness with some weakness, however, denied lack of 
endurance and loss of motion.  The Veteran stated that his 
neck disability does not interfere with his daily activities 
or employment.  He did not have any periods of incapacitation 
during the past 12 months.   

On physical examination, the Veteran's gait and posture were 
normal.  He did not have abnormal spine curvature.  On range 
of motion of the cervical spine, forward flexion was from 0 
to 45 degrees, extension was from 0 to 45 degrees, right and 
left lateral flexion were from 0 to 45 degrees, right and 
left lateral rotation were from 0 to 80 degrees without loss 
of motion during repetitive use from pain, fatigue, weakness, 
or lack of endurance.  The Veteran had pain at the end of 
right lateral flexion on the left side of his neck. 

On neurological examination, he did not have motor weakness 
of the upper extremities.  His strength was five of five 
regarding his elbow flexion bilaterally.  He had normal 
muscle tone on the upper extremities and was without muscle 
atrophy.  The Veteran had normal coordination, memory, and 
speech.  Sensory examination by light touch with a brush and 
monofilament revealed that his upper extremities were intact 
bilaterally.

Following physical examination, the examiner noted that 
neither the claims file nor any medical records were 
available for review.  The examiner estimated that the 
Veteran would have no additional limitation of motion during 
flare-ups nor would he have additional limitation of motion 
of his cervical spine during repetitive use.  The diagnosis 
was cervical spine degenerative disc disease without 
radiculopathy.  
 
VA outpatient treatment records in January 2007 include 
notations of the Veteran's complaint of numbness in both 
hands for the past two months; numbness in the right hand and 
elbow; and neck pain with paresthesias.

The Veteran underwent a VA orthopedic examination in June 
2008.  At the time of the examination, the Veteran reported 
that he had a long history of cervical pain since 1969, when 
he fell due to a blast while in service.  The Veteran also 
reported that he was currently employed.  

On physical examination, the Veteran's gait and posture were 
normal.  He did not have abnormal spine curvature, ankylosis, 
muscle spasm, or atrophy of the paraspinal muscle.  There was 
no evidence of fatigability of the spine.  On active range of 
motion, the Veteran's forward flexion was 0 to 32 degrees; 
extension was 0 to 35; left lateral flexion was 0 to 28; 
right lateral flexion was 0 to 16; left lateral rotation was 
0 to 26; and right lateral rotation was 0 to 23.  Repetitive 
motion did not show a decrease of the range of motion of the 
spine.  The Veteran had some tenderness of his cervical spine 
from the beginning to the end of the range of motion.  There 
is no evidence of fatigue, weakness, lack of endurance, or 
instability of the spine.  

Following the examination, the examiner reviewed the 
Veteran's July 2008 MRI, which showed evidence of 
degenerative changes at C5-C6 and C6-C7, however no evidence 
of canal stenosis.  Thereafter, upon review of the Veteran's 
claims file, the examiner diagnosed the Veteran with chronic 
cervical pain without radiculopathy.  He also stated that the 
Veteran did not have a focal neurological deficit.  

The Veteran underwent a VA neurological examination in June 
2008.  At the time of the examination, the Veteran reported 
having numbness and a tingling sensation in both of his hands 
for the past three years, more often in the evening.  He also 
reported that the condition occurs occasionally when driving, 
however, that the condition is alleviated when he releases 
his hands from the steering wheel or stretches his hands.  
The Veteran denied any other associated conditions, including 
pain in the hands, forearms, shoulders, or elbows.  The 
Veteran reported having a sensation of fatigue in both of his 
hands, however, denied any weakness.  The Veteran stated that 
he currently takes medication for his carpal tunnel syndrome.  

On physical examination of the upper extremities, there was 
decreased light touch and pinprick sensation involving the 
tips of his fingers.  His motor strength is five of five in 
the fingers and he was able to bring the tips of his fingers 
to the median transverse crease of the palm.  The Veteran 
also opposed the tips of his fingers to the tip of his thumb.  
On further examination of the upper extremities, there was no 
sensory deficit, aside from the above noted regarding the 
tips of his fingers.  Motor strength overall was five of five 
and deep tendon reflexes were two of four. 

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with a cervical spine disability.  He 
concluded that there was no evidence of radiculopathy as 
secondary to the Veteran's disc syndrome.  The examiner 
further opined that there were no current findings of 
radiculopathy in the upper extremities to suggest nerve 
compression secondary to degenerative process in the cervical 
spine.  

Given the evidence of record, the Board finds that there is 
no support for a disability evaluation in excess of 10 
percent for the Veteran's service-connected cervical spine 
disability for the period prior to June 27, 2008, under DC 
5242.  Regarding both the November 2004 and March 2006 VA 
examinations, the Veteran does not warrant an increase in 
rating based on his limitation of motion, and there is no 
noted muscle spasm, abnormal gait, or abnormal spinal 
contour.  Specifically, forward flexion of the cervical spine 
has not been shown to be greater than 15 degrees but not 
greater than 30 degrees.  The November 2004 and the March 
2006 VA examinations both noted forward flexion from 0 to 45 
degrees.  Combined range of motion in November 2004 was to 
245 degrees (without consideration of extension).  Combined 
range of motion in March 2006 was to 340 degrees.  Moreover, 
while the Board notes that the November 2004 examiner 
estimated that, during acute flare-ups of neck pain, there 
was going to be "at least 50 percent reduction" of flexion, 
the Board also acknowledges that the examiner could not 
provide exact degrees.  In addition, the March 2006 VA 
examiner stated that the Veteran did not have additional 
limitation of motion during flare-ups, nor did he have 
additional limitation of motion of his cervical spine during 
repetitive use.  Furthermore, on the March 2006 examination, 
the Veteran did not have an abnormal gait or an abnormal 
spinal contour.  

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the Veteran's disability is essentially manifested 
by pain.  Although the Veteran has shown pain on motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the Veteran's service-connected cervical spine injury 
are, however, already contemplated by the 10 percent rating 
for his cervical spine disability.  Thus, based on the 
aforementioned evidence, there Veteran has not met the 
schedular requirements for a 20 percent disability evaluation 
under DC 5242 for the period prior to June 27, 2008.  

Based upon a review of the evidence of record, the Board 
finds that there is no support for a disability evaluation in 
excess of 20 percent for the Veteran's service-connected 
cervical spine disability for the period since June 27, 2008, 
under DC 5242.  Regarding the June 2008 VA orthopedic 
examination, the Veteran does not warrant an increase in 
rating based on his limitation of motion, and there was no 
noted favorable ankylosis of the entire cervical spine nor 
was forward flexion shown to be less than 15 degrees; it was 
reported as to 32 degrees.  Thus, the Veteran has not met the 
schedular requirements for a 30 percent disability evaluation 
under DC 5242.  

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca.  Although the Veteran has 
shown pain and some tenderness on motion, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected cervical spine injury are, 
however, already contemplated by the 20 percent rating 
assigned for the period since June 2008.  The June 2008 VA 
orthopedic examination noted that the Veteran had some 
tenderness of his cervical spine from the beginning to the 
end of the range of motion; however, the examiner concluded 
that repetitive motion did not show a decrease of the range 
of motion of the spine, and there was no evidence of fatigue, 
weakness, lack of endurance, or instability of the spine.  

The Veteran has been diagnosed with degenerative disc 
disease; however, considering the claim under the criteria 
for an increased rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Code 5243, does not result in a higher 
evaluation as there is no evidence that the Veteran has had 
incapacitating episodes of any duration.  At the November 
2004 VA examination, the Veteran denied having incapacitating 
episodes due to his neck condition.  During the March 2006 VA 
examination, the Veteran reported his cervical spine 
disability does not interfere with daily activities or his 
employment.  He further contended that he did not have any 
periods of incapacitation during the past 12 months.  

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
Veteran's service-connected cervical spine injury for any 
period during the course of the appeal.  

With respect to neurological symptoms, during the November 
2004 VA examination, the Veteran reported neck pain 
associated with some numbness to the tips of his fingers of 
both hands for the past six months.  At the June 2008 VA 
neurological examination, the Veteran reported numbness and a 
tingling sensation in both of his hands for the past three 
years, more often in the evening.  In this regard, the Board 
notes that he is competent to report the symptoms he 
experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite his neurological complaints, the weight of 
the evidence does not warrant assignment of a separate 
rating.  The November 2004 VA examination indicated that the 
Veteran has some decreased sensory deficit on the tips of his 
fingers of both hands, however, the examiner concluded that 
the Veteran's bilateral hand carpal tunnel syndrome was not 
secondary to his service-connected cervical spine injury.  
Furthermore, the March 2006 VA examiner found that the 
Veteran did not have motor weakness of the upper extremities, 
and sensory examination by light touch with a brush and 
monofilament revealed that his upper extremities are in tact 
bilaterally.  The June 2008 VA neurological examination 
indicated decreased light touch and pinprick sensation 
involving the tips of the Veteran's fingers; however, the 
examiner concluded that there were no current findings of 
radiculopathy in the upper extremities to suggest nerve 
compression secondary to degenerative process in the cervical 
spine.  Moreover, the June 2008 VA orthopedic examiner also 
concluded that the Veteran did not have a focal neurological 
deficit.  VA outpatient treatment records include the 
Veteran's complaints of hand numbness and paresthesia in the 
fingers, but there is no indication is those records that the 
complaints are related to the service-connected cervical 
spine disability.  The absence of documented neurological 
disability is found to be more probative than the Veteran's 
reported complaints.  Therefore, the Board finds there is no 
basis to award a separate disability rating for a 
neurological impairment associated with the Veteran's 
service-connected cervical spine disability.  

In sum, there is no support for a disability rating in excess 
of 10 percent for the period prior to June 27, 2008, or in 
excess of 20 percent since June 27, 2008.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected cervical spine degenerative disc 
disease without radiculopathy prior to June 27, 2008, is 
denied.   

Entitlement to a disability rating in excess of 20 percent 
for service-connected cervical spine degenerative disc 
disease without radiculopathy since June 27, 2008, is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


